                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                No. 5:20-CV-00589-BR

TAMER ESCANDER,                                )
                                               )
              Plaintiff,                       )
                                               )
              v.                               )      MOTION TO EXTEND TIME
                                               )
RYAN MCCARTHY,                                 )
                                               )
              Defendant.                       )



      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, respectfully moves for a 30-day extension of

time, up to and including December 21, 2020, in which renew Defendant’s Motion to

Dismiss. In support of this Motion, the United States submits the following:

      1.      The instant claim was originally filed in the United States District Court

for the District of Columbia. D.E. 1. In the D.C. district court, Defendant filed a

motion to dismiss or transfer venue (to the Eastern District of North Carolina); and

on September 16, 2020, the court granted the motion with respect to the request to

transfer venue to this District.     D.E. 5.   On November 6, 2020, the case was

transferred to this Court (D.E. 15); and on November 9, 2020, this Court issued an

order stating: “Within 10 days, defendant may renew its motion to dismiss” (D.E. 17).

      2.      The undersigned Assistant United States Attorney (“AUSA”) shows that

after evaluating this case, counsel has determined that additional time is necessary

to review the case, confer with Defendant, and renew the Motion to Dismiss.



           Case 5:20-cv-00589-BR Document 20 Filed 11/19/20 Page 1 of 3
      3.      The undersigned contacted opposing counsel to learn Plaintiff’s position

on this request and learned that Plaintiff consents to the request.

      4.      This request is not made for the purposes of delay, but to ensure that

Defendant has adequate time to provide the renewed motion to dismiss.

      THEREFORE, the United States requests a 30-day extension of time, up to

and including December 21, 2020, in which renew Defendant’s Motion to Dismiss.


      Respectfully submitted, this 19th day of November 2020.

                                              ROBERT J. HIGDON, JR.
                                              United States Attorney


                                              By: /s/ Joshua L. Rogers
                                              JOSHUA L. ROGERS
                                              Assistant United States Attorney
                                              Civil Division
                                              150 Fayetteville Street, Suite 2100
                                              Raleigh, NC 27601
                                              Telephone: (919) 856-4293
                                              Email: Joshua.Rogers4@usdoj.gov
                                              Mississippi Bar # 101468
                                              Attorney for Defendant




                                          2




           Case 5:20-cv-00589-BR Document 20 Filed 11/19/20 Page 2 of 3
                          CERTIFICATE OF SERVICE

     I do hereby certify that I have this 19th day of November 2020, served a copy

of the foregoing upon the below-listed party by electronically filing the foregoing

with the Court on this date using the CM/ECF system or placing a copy in the

United States Mail to the following:

Timothy Lawrence Coffield
Email: tc@coffieldlaw.com


                                       /s/ Joshua L. Rogers
                                       JOSHUA L. ROGERS
                                       Assistant United States Attorney
                                       Civil Division
                                       150 Fayetteville Street, Suite 2100
                                       Raleigh, NC 27601
                                       Telephone: (919) 856-4293
                                       Email: Joshua.Rogers4@usdoj.gov
                                       Mississippi Bar # 101468
                                       Attorney for Defendant




                                         3




        Case 5:20-cv-00589-BR Document 20 Filed 11/19/20 Page 3 of 3
